                                                                                    --·-
                                                                                  FILED
 1                                                                                JUN 17 2019
                                                                           CLERK us o
 2                                                                     SOUTHERN oisrR,'g.;RO.IFCT COURT
                                                                       B
                                                                         y                      CALIFORNI
 3                                                                                                DE.ourv
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DOROTHY GRACE MARIE                              Case No.: 19cv0109 LAB (KSC)
     MARAGLINO,
12
                                       Petitioner,    (1) ORDER REOPENING CASE AND
13                                                    SETTING BRIEFING SCHEDULE,
     v.                                               and
14
     J. ESPINOZA, Warden,
15                                                    (2) NOTICE OF OPPORTUNITY TO
                                     Respondent.      CONSENT TO MAGISTRATE
16
                                                      JUDGE JURISDICTION
17                                                    (28 U.S.C. § 636(c), F.R.C.P. 73)
18

19         On January 15, 2019, Petitioner, proceeding prose, submitted a Petition for Writ of
20   Habeas Corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) In its January 29, 2019
21   Order, the Court dismissed this case without prejudice because Petitioner failed to name a
22   proper respondent and failed to satisfy the filing fee requirement. Petitioner was
23   instructed that to have this case reopened he had to ( 1) either pay the filing fee or provide
24   adequate proof of her inability to pay and (2) file a First Amended Petition, no later than
25   March 25, 2019. (ECF No. 2.)
26         On February 12, 2019, Petitioner filed a First Amended Petition pursuant to this
27   Court's Order. (ECF No. 3.) And after receiving an extension of time, Petitioner paid
28   the filing fee on June 11, 2019. (ECF No. 6.) Based on this Court's review of the First


                                                                                     19cv0109 LAB (KSC)
1    Amended Petition, the Court ORDERS that this case be REOPENED. Further, in
2    accordance with Rule 4 of the rules governing petitions for a writ of habeas corpus
3    pursuant to 28 U.S.C. § 2254, and upon a preliminary review of the First Amended
4    Petition, IT IS ORDERED that:
5           1.     The Clerk of this Court shall promptly (a) serve a copy of the Petition and a
6    copy of this Order on the Attorney General for the State of California, or her authorized
7    agent; and (b) serve a copy of this Order on Petitioner.
 8          2.     Respondent must file a "Notice of Appearance" no later than July 1. 2019.
9           3.     If Respondent contends the Petition can be decided without the Court's
10   reaching the merits of Petitioner's claims (e.g., because Respondent contends Petitioner
11   has failed to exhaust any state remedies as to any ground for relief alleged in the Petition,
12   or that the Petition is barred by the statute of limitations, or that the Petition is subject to
13   dismissal under Rule 9 of the Rules Governing§ 2254 Cases, or that all of the claims are
14   procedurally defaulted, or that Petitioner is not in custody), Respondent shall file a
15   motion to dismiss pursuant to Rule 4 of the Rules Governing § 2254 Cases no later than
16   August 16, 2019. The motion to dismiss shall not address the merits of Petitioner's
17   claims, but rather shall address all grounds upon which Respondent contends dismissal
18   without reaching the merits of Petitioner's claims is warranted. 1 At the time the motion
19   to dismiss is filed, Respondent shall lodge with the Court all records bearing on
20   Respondent's contention in this regard. A hearing date is not required for the motion to
21   dismiss.
22          4.      If Respondent files a motion to dismiss, Petitioner shall file his opposition, if
23   any, to the motion no later than September 16, 2019. At the time the opposition is filed,
24   Petitioner shall lodge with the Court any records not lodged by Respondent which
25
26
27   1 If Respondent  contends Petitioner has failed to exhaust any state remedies as to any ground for relief
28   alleged in the Petition, the motion to dismiss shall also specify the state remedies still available to
     Petitioner.

                                                          2
                                                                                             19cv0109 LAB (KSC)
1 Petitioner believes may be relevant to the Court's determination of the motion.
2          5.     Unless the Court orders otherwise, Respondent shall not file a reply to
3    Petitioner's opposition to a motion to dismiss. If the motion is denied, the Court will
4    afford Respondent adequate time to respond to Petitioner's claims on the merits.
5          6.     If Respondent does not contend that the Petition can be decided without the
6    Court reaching the merits of Petitioner's claims, Respondent shall file and serve an
7    answer to the Petition, as well as points and authorities in support of such answer, no later
 8 than August 16, 2019. At the time the answer is filed, Respondent shall lodge with the
9    Court all records bearing on the merits of Petitioner's claims. The lodgments shall be
10   accompanied by a notice of lodgment which shall be captioned "Notice of Lodgment in
11   28 U.S.C. § 2254 Habeas Corpus Case - To Be Sent to Clerk's Office." Respondent
12   shall not combine separate pleadings, orders or other items into a combined lodgment
13   entry. Each item shall be numbered separately and sequentially.
14         7.     Petitioner may file a traverse to matters raised in the answer no later than
15   September 16, 2019. Any traverse by Petitioner (a) shall state whether Petitioner admits
16   or denies each allegation of fact contained in the answer; (b) shall be limited to facts or
17   arguments responsive to matters raised in the answer; and (c) shall not raise new grounds
18   for relief that were not asserted in the Petition. Grounds for relief withheld until the
19   traverse will not be considered. No traverse shall exceed ten (10) pages in length absent
20   advance leave of Court for good cause shown.
21          8.    A request by a party for an extension of time within which to file any of the
22   pleadings required by this Order should be made in advance of the due date of the
23   pleading, and the Court will grant such a request only upon a showing of good cause.
24   Any such request shall be accompanied by a declaration under penalty of perjury
25   explaining why an extension of time is necessary.
26          9.    Unless otherwise ordered by the Court, this case shall be deemed submitted
27   on the day following the date Petitioner's opposition to a motion to dismiss and/or his
28   traverse is due.

                                                    3
                                                                                   l 9cv0109 LAB (KSC)
 1            10.   Every document delivered to the Court must include a certificate of service
 2   attesting that a copy of such document was served on opposing counsel (or on the
 3   opposing party, if such party is not represented by counsel). Any document delivered to
 4   the Court without a certificate of service will be returned to the submitting party and
 5   disregarded by the Court.
 6            11.   Petitioner shall immediately notify the Court and counsel for Respondent of
 7   any change of Petitioner's address. If Petitioner fails to keep the Court informed of
 8   where Petitioner may be contacted, this action will be subject to dismissal for failure to
 9   prosecute.
10            12.   Petitioner has consented to proceed before a United States Magistrate Judge.
11   Respondent must execute and return either a "Consent to Exercise of Jurisdiction by a
12   United States Magistrate Judge and Order of Reference" or a "Notice of Intent to Proceed
13   before District Judge" to the Clerk of Court on or before August 16, 2019. The parties
14   are free to withhold consent without adverse substantive consequences. The Clerk of
15   Court must send the appropriate Southern District forms to Respondent along with this
16   Order.
17            IT IS SO ORDERED.
18   Dated: (, / t!; /   19
19                                                          Karen S. Crawford
20                                                     United States Magistrate Judge

21
22
23
24
25
26
27
28

                                                   4
                                                                                 19cv0109 LAB (KSC)
